Citation Nr: 0207813	
Decision Date: 07/15/02    Archive Date: 07/19/02	

DOCKET NO.  01-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
optic nerve cupping with light sensitivity and status-post 
laceration of the left lower eyelid.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
September 1992.  He was separated with an under other than 
honorable conditions (UOTHC) discharge in lieu of trial by 
special court-martial for financial irresponsibility.  
However, an administrative decision issued by the RO in 
January 1993 found that the veteran's financial problems were 
minor offenses and did not constitute willful and persistent 
misconduct and concluded that the veteran's discharge was 
considered to have been under other than dishonorable 
conditions and that he was eligible for VA benefits for his 
entire period of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.  After the claims folder was 
forwarded to the Board, the veteran submitted three 
statements for consideration of his appeal directly to the 
Board, dated March 2002, May 2002, and May 2002.  Previously, 
in accordance with 38 C.F.R. § 20.1304(c) (2001), this action 
would have required remand of the appeal for initial 
consideration of these statements by the RO, absent a waiver 
of the veteran of such consideration.  However, effective in 
February 2002, this provision of the Federal Regulations was 
deleted.  See 67 Fed. Reg. Pages 3099-3106 (Jan. 23, 2002).  
The Board has considered these and all statements submitted 
by the veteran in support of his current appeal in rendering 
this decision.  The case is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Optic nerve cupping results in some light sensitivity 
with occasional watering and blurring of the eyes on light 
exposure, the eyes are corrected to 20/20 distant visual 
acuity bilaterally, and the laceration of the left lower 
eyelid is well healed, and not poorly nourished with repeated 
ulceration, tender, painful, disfiguring or limiting of 
function.  

3.  Headaches, found to be causally attributable to the 
veteran's optic nerve cupping with photophobia, are frequent 
but are not clinically demonstrated to cause prostrating 
attacks occurring on an average of once a month over the last 
several months.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for optic nerve cupping with light sensitivity and status-
post laceration of the left lower eyelid have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.25, 
4.75, 4.84a, Diagnostic Code 6009, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.20, 4.25, 4.124a, Diagnostic Code 8100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) and regulations implementing that act 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VCAA provides that VA will 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  A review of the claims 
folder reveals that the RO in its statements of the case has 
informed the veteran of the evidence necessary to 
substantiate his pending claims.  All known available 
evidence has been collected for review and the veteran has 
been provided examinations that are adequate for rating 
purposes.  There is no indication that there is any 
additional relevant evidence that has not been obtained.  The 
RO considered all of the relevant evidence and applicable law 
and regulations in adjudicating the veteran's claims.  All 
development necessary under VCAA has been completed.  

The Board further notes that the RO adjudicated both claims 
on the merits.  Correspondence to the veteran dated in 
February 2001 informed him of the VCAA.  In the circumstances 
of this case, a remand to have the RO take additional action 
under the new act, and implementing regulations would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The VA has satisfied its obligation to notify 
and assist the veteran in this case.  

Facts:  Following service, in the initial rating action 
issued in May 1993, the RO found that the veteran had 
developed a optic nerve cupping which resulted in light 
sensitivity while on active duty.  Optic nerve abnormality 
had not been shown at enlistment.  Unrelated to developmental 
optic nerve cupping, the RO also noted that the veteran 
sustained a laceration of the left lower eyelid which 
resulted in no loss of visual acuity.  An examination in 
March 1992 noted long-standing light sensitivity and 
contained the veteran's subjective complaint that his eyes 
burned and watered after reading.  The RO combined the optic 
nerve cupping with light sensitivity with the laceration of 
the left lower eyelid and assigned a 10 percent evaluation.  
The veteran was notified of this action and did not appeal.

In December 1994, the veteran was provided a VA examination 
of the eyes.  Corrected distant vision was 20/20 minus 
bilaterally.  There was no diplopia and no visual field 
deficit.  The examiner noted a healed scar of the right nasal 
canthus and "physiologically" enlarged optic nerve heads with 
"no residual."  

That same month, the veteran sought VA outpatient treatment 
with complaints of frontal headaches occurring three or four 
times weekly.  It appears the veteran was to be referred for 
evaluation but no contemporaneous evaluation is on file.  

In November 1996, the veteran was provided another VA 
examination of the eyes.  Corrected distant visual acuity was 
20/20 bilaterally.  There was no diplopia and no visual field 
deficit.  The diagnoses were refractive error, physiological 
complaints - no evidence of glaucoma, and a status-post 
laceration of the right lower lid which resulted in no loss 
of function.  The scar was "barely visible."  

In July 1997, the veteran submitted a statement reporting 
that light caused his eyes to burn and gave him headaches.  

In September 1997, the veteran was provided another VA 
examination of the eyes.  Corrected distant vision was 20/20 
bilaterally.  There was no diplopia and no visual field 
deficit.  The physician wrote that the veteran had myopia 
with refractive error of both eyes, a healed retinal scar on 
the right eye and normal optic nerve heads of both eyes.  He 
also wrote the veteran had physiological optic nerve cupping.  
This physician also wrote that there were "no eye findings 
related to complaints of headaches."  

During a hearing in June 1999, the veteran testified that he 
had problems reading.  His eyes would water and burn and he 
would have to stop and take a nap and then start over.  He 
said he had to read in the dark instead of with the lights 
on.  He said headaches started some two years earlier and 
that they would just come on and then leave.  He said 
headaches started coming regularly now and "sometimes I have 
a migraine headache about two or three times a day."  

In March 2000, the veteran was provided a VA examination of 
the eyes.  Corrected distant vision was 20/20 minus on the 
right and 20/20 on the left.  There were no visual field 
deficits and no diplopia.  The examiner noted facial scars of 
the right nasal bridge and left lower lid and photographs 
were included.  Also noted was physiologically enlarged optic 
nerve heads.  The diagnosis was facial scars, physiological 
cupping of optic nerves, refractive error with "excellent 
visual acuity" for both eyes.  Also noted was "headaches 
associated [with] photophobia."  Photographs of the facial 
scars were reviewed by the Board and they are shown to be 
well healed and only observable on very close observation.  

In September 2000, the RO issued a rating decision granting 
service connection for headaches, due to photophobia due to 
left optic nerve condition.  The headaches had previously 
been attributed to developmental optic nerve cupping.  This 
allowance was based upon the previous VA physician's 
statement that the veteran had headaches associated with 
photophobia.  A separate 10 percent evaluation was assigned 
for headaches.  It was indicated that there was not a 
diagnostic code for photophobia so the headaches were being 
rated analogous to migraine headaches.  

In March 2001, the veteran sought outpatient treatment for 
headaches.  It was noted that he had tension headaches every 
day and migraine headaches two to three times a week.  He had 
been prescribed Methadone and Amitriptyline for daily 
treatment.  The veteran reported that he decreased his 
prescribed dosages by himself and it was noted that such low 
doses would not relieve symptoms.  That same month, the 
veteran was provided a CT scan of the head without contrast.  
The ventricular system as well as the subarachnoid cisterns 
were of normal size and configuration, there was no focal 
mass effects or shift of midline structures and the density 
of the brain substance was unremarkable throughout.  The 
conclusion was that this was a normal CT scan of the head.  

In May 2000, the veteran sought outpatient treatment 
complaining of three to four migraine headaches weekly.  
Headaches were associated with bright spots in the vision, 
eye irritation, dizziness, blurry vision and photophobia.  He 
did not want to take medication.  He reported that severity 
had worsened over the year but frequency was about the same.  

During the pendency of this appeal, the veteran submitted 
several lengthy written statements.  In addition to 
disagreeing with the assigned evaluations for the 
disabilities on appeal, the veteran disagreed with the fact 
that he received no additional compensation for these 
evaluations.  He had previously received a total rating based 
upon individual unemployability (TDIU) effective from July 
1997 and he wrote that he felt that he should receive 
additional compensation for his optic nerve cupping with 
photophobia and for headaches.  In addition to describing 
severity of symptoms, the veteran often wrote about his 
personal financial hardships and his need for additional 
compensation to meet his obligations.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disabilities and claims for disability 
compensation.  The provisions of the Schedule represent the 
average impairment in earning capacity in civil occupations 
resulting from those disabilities, as far as this can be 
practicably determined.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of the disability to make an accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein on the issue of an increased evaluation for 
headaches, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  In this case, a review of the evidence 
shows that rather than provide a staged rating for discreet 
intervals during the pendency of the appeal, the RO made the 
highest rating award it found was warranted retroactive to 
the earliest effective date assignable.  It is evident that 
the RO's rating action contemplated all relevant evidence on 
file and, although the RO's December 2000 statement of the 
case characterized the issue as an increased rating, the 
substantive adjudicative considerations in Fenderson, supra, 
have been fully satisfied by the RO's rating action and the 
Board does not find that the claimant will be prejudiced by 
appellate review on the current record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestations under different 
diagnostic codes are to be avoided.  38 C.F.R. § 4.14.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis.  
38 C.F.R. § 4.20.  

Multiple service-connected disabilities with separate 
evaluations must be collectively assessed by use of a 
combined ratings table.  This results in the consideration of 
the efficiency of the individual as affected first by the 
most disabling condition, then by the less disabling 
condition, then by other less disabling conditions, if any, 
in order of severity.  Thus, a person having a 60 percent 
disability is considered 40 percent efficient.  Proceeding 
from this 40 percent efficiency, the effect of a further 
30 percent disability is to leave only 70 percent of the 
efficiency remaining after consideration of the first 
disability, or 28 percent efficiency all together.  See 
38 C.F.R. § 4.25, Table I.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the bases of rating, except in cases of keratoconus 
in which contact lenses are required.  38 C.F.R. § 4.75.  

An unhealed eye injury, in chronic form, is to be rated from 
10 to 100 percent for impairment of visual acuity or visual 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009. 

Localized scars, atrophy or irregularities of the retina 
which are centrally located, with regular, duplicated 
enlarged or diminished image warrants a 10 percent evaluation 
whether for one or both eyes.  38 C.F.R. § 4.84a, Diagnostic 
Code 6011.  Optic neuritis is to be rated on the underlying 
disease and the impairment of visual acuity or field loss is 
to be combined therewith.  38 C.F.R. § 4.84a, Diagnostic 
Code 6026.  

For impairment of visual acuity, if vision in one eye is 
20/40 and in the other eye is 20/40, a noncompensable 
evaluation is warranted.  If vision in one eye is 20/50 and 
vision in the other eye is either 20/40 or 20/50, a 
10 percent evaluation is warranted.  A 20 percent evaluation 
is warranted if vision in one eye is 20/70 and vision in the 
other eye is 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078-79.  

Migraine headache with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrants a 50 percent evaluation.  Migraine 
headache with characteristic prostrating attacks occurring on 
an average of once a month over the last several months 
warrants a 30 percent evaluation.  Migraine headache with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrants a 10 percent 
evaluation and less frequent attacks warrants a 
noncompensable evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

Disfiguring scars of the head, face or neck, that are 
moderate and disfiguring, warrant a 10 percent evaluation.  A 
30 percent evaluation is warranted if the scar is severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles.  Superficial scars that are poorly 
nourished and with repeated ulceration, or are tender and 
painful on objective demonstration, are evaluated as 10 
percent disabling.  Scars may also be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.119, Diagnostic Codes 7800, 7803- 7805.

Analysis:  The veteran is shown to have manifested a 
developmental problem of optic nerve cupping during service.  
This optic nerve abnormality is not shown to have resulted 
from any injury or trauma.  Symptoms associated with this 
abnormality are principally shown to be photophobia or 
sensitivity to light.  When exposed to bright light, the 
veteran's eyes are documented as watering and burning.  
Significant pain from photophobia, distinct from headaches, 
is not clinically demonstrated.  While the veteran has 
complained of headaches associated with photophobia, a 
separate award of service connection for headaches has been 
granted and must be considered in this appeal, but headaches 
may not be considered as a symptom supporting an increased 
evaluation for optic nerve abnormality because to do so would 
violate the rule against pyramiding at 38 C.F.R. § 4.14 for 
evaluating the same manifestation under different diagnoses.  

There is no specific diagnostic code in the Schedule for 
evaluating the veteran's optic nerve abnormality.  While 
there is a diagnostic code for optic neuritis (6026), it 
requires that the underlying disease be separately evaluated, 
and there is no clinically identified separate disease to 
evaluate in the veteran's present situation.  

The RO has previously rated this disability by analogy in 
accordance with 38 C.F.R. § 4.20 to an unhealed injury of the 
eyes in accordance with Diagnostic Code 6009.  This code 
requires a minimum rating during active pathology of 
10 percent.  While the veteran's optic nerve abnormality is 
not shown to be undergoing any active pathological process, 
the damage from optic nerve cupping is constant and results 
in a permanent condition of light sensitivity.  This 
diagnostic code, as most other codes for the eye, requires 
increased evaluations to be based upon impairment of visual 
acuity or field loss.  The veteran is shown to have excellent 
distant visual acuity of 20/20 corrected on all examinations 
on file, findings that do not warrant a compensable 
evaluation in accordance with the schedular criteria for 
evaluation of impairment of central visual acuity.  To 
warrant an additional 10 percent evaluation, the veteran 
would have to have vision in one eye at 20/50 and in the 
other eye at 20/40.  A 20 percent evaluation would require 
vision in one eye at 20/70 and the other eye at 20/50.  No 
increased evaluation is warranted for impairment of visual 
acuity. 

Also, all clinical evidence on file clearly reveals that the 
veteran suffers no diplopia or visual field loss.  
Additionally, the clinical evidence does not show that the 
veteran has significant rest-requirements or episodic 
incapacity attributable to optic nerve abnormality.  

Accordingly, the Board finds that a preponderance of the 
evidence is against an evaluation in excess of the presently 
assigned 10 percent evaluation for the veteran's optic nerve 
cupping.  This 10 percent evaluation fairly encompasses the 
veteran's complaints of discomfort, watering and burning when 
exposed to bright light as symptoms of photophobia.  A higher 
evaluation would require evidence of an increase in loss of 
visual acuity or visual field loss or pain (not associated 
with headaches) or rest-requirements or episodic incapacity 
clinically and causally attributable solely to optic nerve 
cupping.  

By way of comparison, the schedular criteria for localized 
scars, atrophy or irregularities of the retina resulting in 
an irregular, duplicated, enlarged or diminished image also 
only warrants a 10 percent evaluation for one or both eyes.  
38 C.F.R. § 4.84a, Diagnostic Code 6011.  The criteria for an 
evaluation in excess of 10 percent is not met or closely 
approximated with reference to any of the potentially 
applicable criteria for evaluating diseases of the eye by 
analogy.

Regarding the veteran's status-post laceration of the left 
lower eyelid, there is no medical evidence that it is 
disfiguring, poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or limits 
function.  Thus, additional compensation on this basis is not 
warranted.  38 C.F.R. § 4.119, Diagnostic Codes 7800, 7803- 
7805.

The veteran has been granted service connection for headaches 
as directly attributable to and a symptom of photophobia for 
service-connected optic nerve cupping.  His headaches have 
been rated by analogy to the schedular criteria for migraine 
headache.  There are clinical findings on file of both 
tension headache and migraine headache.  It is noteworthy 
that a CT scan of the head in March 2001 was interpreted as 
demonstrating no abnormality.  

While in written statements, the veteran has stated that he 
has passed out and become forgetful as a result of headaches 
which occur on an almost daily basis, the clinical evidence 
on file fails to document characteristic prostrating attacks 
which are associated with migraine headache.  The veteran is 
not documented as having sought or received routine treatment 
for severe headache and there are only occasional outpatient 
treatment records reflecting complaints of chronic headache.  
While there are four VA examinations of the eyes on file, the 
veteran has apparently only mentioned headaches associated 
with photophobia during the last two examinations and he has 
not provided any apparent description of symptoms consistent 
with migraine including nausea, syncope, irritability, 
constipation or diarrhea or ocular symptoms attributable to 
such vascular migraine headache.  Such symptoms are neither 
complained of in any of the several outpatient treatment 
records.  More recently, the veteran has sought treatment 
complaining of more significant headache and has been 
provided medication for alleviation but has discontinued or 
significantly reduced this medication against medical advice.

In the absence of competent evidence demonstrating that the 
veteran has characteristic prostrating attacks from migraine 
headache occurring on an average of once a month over the 
last several months, an evaluation in excess of the presently 
assigned 10 percent is not warranted.  Again, actual 
prostrating attacks of any kind are not medically documented 
in the evidence on file.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
optic nerve cupping with light sensitivity and status post 
laceration of the left lower eyelid is denied.  

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied.  



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

